

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
     ARVINMERITOR RECEIVABLES CORPORATION, a Delaware Corporation (“Borrower”),
ARVINMERITOR, INC., an Indiana corporation (together with its successors,
“ArvinMeritor”), in its capacity as the initial collection agent (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Collection Agent”), the financial institution(s) listed on the signature
pages hereof (each individually a “Lender” and collectively “Lenders”) and GMAC
COMMERCIAL FINANCE LLC, a Delaware limited liability company (in its individual
capacity, “GMAC CF”), for itself as a Lender and as Agent, enter into this First
Amendment to Loan and Security Agreement on October 14, 2010.
 
BACKGROUND
 
     A. Borrower, ArvinMeritor, GMAC CF and the Lenders are parties to a Loan
and Security Agreement dated as of September 8, 2009 (as amended from time to
time, the “Loan Agreement”) and related agreements and documents. All
capitalized terms used in this Amendment but not otherwise defined have the
meanings given in the Loan Agreement and references to “Sections” are intended
to refer to sections of the Loan Agreement.
 
     B. The parties are entering into this Amendment to memorialize certain
amendments to the Loan Agreement. For convenience, the term "Effective Date"
means midnight on October 15, 2010.
 
     In consideration of the foregoing, and the respective agreements,
warranties and covenants in this Amendment, the parties agree as follows:
 
TERMS AND CONDITIONS
 
1. AMENDMENTS TO LOAN AGREEMENT.
 
     1.1 Applicable Margin. From and after the Effective Date, the definition of
Applicable Margin in Section 1 is amended to read as follows:
 
“Applicable Margin” for each type of Loan means the applicable percentage
determined based on Parent's Applicable Moody's Rating and Parent's Applicable
S&P Rating according to the following grid as of any Date of Determination:
 

  Level 1 Level 2 Level 3 Level 4 Level 5   Status Status Status Status Status
Base Rate 2.50% 3.00% 3.50% 3.75% 4.25% Loans           LIBOR Loans 3.50% 4.00%
4.50% 4.75% 5.25%


1
 

--------------------------------------------------------------------------------

 

The Applicable Margin will be determined based on Parent’s Status as of the
close of business on any Date of Determination. As of October 15, 2010, Parent’s
Status is a Level 4 Status and the Applicable Margin will not change until the
third Business Day after any future Dates of Determination based on Parent’s
Status at such times. Obligations for which no other interest rate is specified
will accrue interest at the rate applicable to Base Rate Loans.
 
     1.2 No LIBOR Floor. From and after the Effective Date, the introductory
clause to the definition of LIBOR in Section 1 is amended to read as follows:
 
"LIBOR" means, for each Interest Period, a rate per annum equal to:
 
     1.3 Additional Definitions: From and after the Effective Date, the
following definitions are added to Section 1:
 
“Applicable Moody’s Rating” means, at any time, (i) the rating issued by Moody’s
and then in effect with respect to Parent's senior secured long-term debt
securities without third-party credit enhancement, or (ii) if the foregoing
rating is no longer in effect, the senior implied credit rating issued by
Moody’s and then in effect with respect to Parent.
 
“Applicable S&P Rating” means, at any time, (i) the rating issued by S&P and
then in effect with respect to Parent's senior secured long-term debt securities
without third-party credit enhancement or (ii) if the foregoing rating is no
longer in effect, the corporate credit rating issued by S&P and then in effect
with respect to Parent.
 
"Applicable Unused Line Fee" means (a) through September 30, 2011, one percent
(1.0%) per annum and, and (b) thereafter, a per annum rate determined based on
Parent's Applicable Moody's Rating and Parent's Applicable S&P Rating as of the
last day of each calendar quarter commencing September 30, 2011:
 

  Level 1 Level 2 Level 3 Level 4 Level 5   Status Status Status Status Status
Unused Line 0.50% 0.50% 0.75% 0.75% 1.00% Fee          


The Applicable Unused Line Fee will be determined based on Parent’s Status as of
the close of business on any Date of Determination. As of October 15, 2010,
Parent’s Status is a Level 4 Status and the Unused Line Fee will not change
until the third Business Day after any future Dates of Determination based on
Parent’s Status at such times.
 
2
 

--------------------------------------------------------------------------------

 

“Date of Determination” means the Business Day on which Borrower provides
written notice to Agent indicating that Parent’s Status has changed along with
documentation reasonably evidencing such change.
 
“Level 1 Status” exists at any date if, on such date, the Parent's Applicable
Moody's Rating is Ba2 or better and the Parent's Applicable S&P Rating is BB or
better.
 
“Level 2 Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level 1 Status and (ii) the Parent’s Applicable Moody’s Rating is
Ba3 or better and the Parent’s Applicable S&P Rating is BB- or better.
 
“Level 3 Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level 1 Status or Level 2 Status and (ii) the Parent’s Applicable
Moody’s Rating is B1 or better and the Parent’s Applicable S&P Rating is B+ or
better.
 
“Level 4 Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level 1 Status, Level 2 Status or Level 3 Status and (ii) the
Parent’s Applicable Moody’s Rating is B2 or better and the Parent’s Applicable
S&P Rating is B or better.
 
“Level 5 Status” exists at any date if, on such date, the Borrower has not
qualified for Level 1 Status, Level 2 Status, Level 3 Status or Level 4 Status.
 
“Status” means Level 1 Status, Level 2 Status, Level 3 Status, Level 4 Status or
Level 5 Status.
 
     1.4 Unused Line Fee. From and after the Effective Date, the first sentence
of Section 2.3(A) is amended to read as follows:
 
"Borrower will pay to Agent, for the benefit of Lenders which are not Defaulting
Lenders, a fee in an amount equal to (1) the Commitments of all Lenders who are
not Defaulting Lenders less the sum of the average daily balance of each of the
Revolving Loan and the Swingline Loan (the "Unused Commitments"), multiplied by
(2) the Applicable Unused Line Fee; the foregoing fee will be payable on the
first day of each month in arrears.”
 
3
 

--------------------------------------------------------------------------------

 

     1.5 Termination Date. From and after the Effective Date, the first sentence
of Section 2.5 is amended to read as follows:
 
“This Agreement will be effective until the earlier of (a) October 15, 2013, and
(b) the acceleration of all Obligations pursuant to subsection 8.3 (the
“Termination Date”).”
 
     1.6 Obligation to Provide Notice of Certain Changes in Status. The
following is added as Section 5.13:
 
“5.13 Change in Status. Within five Business Days after any change in Parent’s
Status that would increase the Applicable Unused Line Fee and the Applicable
Margin under the terms of this Agreement, Borrower must provide Agent with
written notice indicating that Parent’s Status has changed along with
documentation reasonably evidencing such change. Agent will have no obligation
to monitor and independently determine Parent’s Status, and as to any changes in
Parent’s Status that would cause the Applicable Margin and the Applicable Unused
Line Fee to decrease under the terms of this Agreement, Agent will only be
obligated to implement such changes if (and a Date of Determination will only
exist if) the Borrower provides to Agent both the written notice and
documentation required by the definition of Date of Determination in Section 1
above.
 
     1.7 Commitments. From and after the Effective Date, the Commitments of each
Lender will be adjusted such that each Lender's Commitment will be as follows:
 

GMAC Commercial Finance LLC       $ 55,000,000         Wells Fargo Bank, NA   $
50,000,000         Cole Taylor Bank   $ 20,000,000                Total   $
125,000,000        

Settlements will be made by Agent to the extent necessary to effectuate the
changes in the Commitments noted above. If requested by Agent, the applicable
Lender(s) will execute a Commitment and Acceptance to reflect any changes in the
Commitments contemplated by this Paragraph 1.6. Borrower acknowledges that as of
the Effective Date the Commitments and interests in the Loan Documents of
Citizens Bank and ING Capital, LLC (the “Departing Lenders”) are being assigned
to and assumed by GMAC CF and Wells Fargo Bank, NA as noted above.
 
2. CONDITIONS PRECEDENT.
 
     This Amendment will not be of any force or effect unless Agent receives
fully executed copies of Exhibits A, B and C in the forms attached to this
Amendment.
 
4
 

--------------------------------------------------------------------------------

 

3. ACKNOWLEDGEMENTS.
 
     3.1 Acknowledgment of Liens. Borrower hereby acknowledges, confirms and
agrees that Agent, for the benefit of Lenders, has and will continue to have
valid, enforceable and perfected first-priority Liens upon and in the Collateral
heretofore granted to Agent pursuant to the Loan Documents or otherwise granted
to or held by Agent and Lenders.
 
     3.2 Binding Effect of Documents. Borrower hereby acknowledges, confirms and
agrees that: (a) each of the Loan Documents to which it is a party has been duly
executed and delivered to Agent and Lenders by Borrower, and each is and will
remain in full force and effect as of the date hereof, (b) the agreements and
obligations of Borrower contained in the Loan Documents and in this Amendment
constitute the legal, valid and binding obligations of Borrower, enforceable
against it in accordance with their respective terms (except as enforceability
is limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors' rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief and other equitable remedies are subject to the discretion of
the court before which any proceeding therefore may be brought), and Borrower
has no valid defense to the enforcement of such obligations, and (c) subject to
the terms and provisions of this Amendment, Agent and Lenders are and will be
entitled to the rights, remedies and benefits provided for under the Loan
Documents and applicable law.
 
     3.3 Acknowledgement of Performance and no Breach.
 
     (a) Borrower, Collection Agent and the Originators (by execution of the
Reaffirmation and Acknowledgement attached to this Amendment as Exhibit B)
acknowledge that, to the best of their knowledge, through the date of this
Amendment, (i) Agent and Lenders (including the Departing Lenders) have not
breached any of their respective obligations to Borrower under the Loan
Documents; and (ii) Borrower, Collection Agent and the Originators have no
claims or causes of action against the Agent or the Lenders (including the
Departing Lenders) for any acts or omissions prior to the date of this
Amendment.
 
     (b) Agent and Lenders (including the Departing Lenders by execution of the
Agreement of Departing Lenders attached to this Amendment as Exhibit C)
acknowledge that, to the best of their knowledge (and without relying for such
knowledge on the representations and warranties made by Borrower in this
Amendment), through the date of this Amendment: (i) the Loan Parties have not
breached any of their respective obligations under the Loan Documents, (ii) with
the exception of any unpaid fees owing under Sections 2.3 and 11.1 of the Loan
Agreement that are not yet due and payable, the Loan Parties have fully
satisfied their respective obligations to Agent and Lenders (including the
Departing Lenders); and (iii) Agent and Lenders (including the Departing
Lenders) have no claims or causes of action against the Loan Parties for any
acts or omissions prior to the date of this Amendment.
 
5
 

--------------------------------------------------------------------------------

 

     (c) The acknowledgements set forth in subsections (a) and (b) above are not
intended to and will not be construed to be a waiver of any obligations of any
party (including the Originators) to fully comply with all terms and conditions
of the Loan Documents in the future.
 
4. REPRESENTATIONS AND WARRANTIES.
 
     4.1 Borrower hereby represents and warrants to Agent and Lenders, that:
 
     (a) There is no Default or Event of Default currently in existence;
 
     (b) The representations and warranties of Borrower contained in the Loan
Agreement and the other Loan Documents, are true and correct in all material
respects as of the date hereof with the same effect as though made on the date
hereof, except to the extent that such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties are
true and correct as of such earlier date;
 
     (c) This Amendment has been duly authorized, executed and delivered to
Agent by Borrower, is enforceable in accordance with its terms and is in full
force and effect;
 
     (d) The execution, delivery and performance of this Amendment or any other
agreement in connection herewith by Borrower will not violate any requirement of
law or contractual obligation of Borrower and will not result in, or require,
the creation or imposition of any Lien on any of its properties or revenues;
 
5. MISCELLANEOUS.
 
     5.1 Effect of Amendment. Except as modified pursuant hereto, no other
changes or modifications to the Loan Documents are intended or implied and in
all other respects the Loan Documents hereby are ratified, restated and
confirmed by all parties hereto as of the effective date hereof. To the extent
of conflict between the terms of this Amendment and the other Loan Documents,
the terms of this Amendment will govern and control. The Loan Agreement and this
Amendment will be read and construed as one agreement.
 
     5.2 Further Assurances. At Borrower's expense, Agent will execute and
deliver such additional documents and take such further action as may be
necessary or desirable to effectuate the provisions and purposes of this
Amendment.
 
     5.3 Successors and Assigns. This Amendment will be binding upon and inure
to the benefit of each of the parties hereto and their respective successors and
assigns.
 
     5.4 Entire Agreement. This Amendment constitutes the entire understanding
of the parties in connection with the subject matter of this Amendment. This
Amendment may only be modified or amended in a writing signed by all parties.
 
6
 

--------------------------------------------------------------------------------

 

     5.5 Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment will survive the execution and delivery of this Amendment
and the other documents, and no investigation by Agent or any Lender or any
closing will affect the representations and warranties or the right of Agent and
Lenders to rely upon them.
 
     5.6 Costs and Expenses. Without limiting and in addition to Agent and any
other Lender's other rights to reimbursement under the Loan Documents, Borrower
agrees to pay to Agent (a) all reasonable fees and disbursements of any counsel
to Agent or any Lender connection with the preparation, negotiation, execution,
or delivery of this Amendment and any agreements contemplated hereby and (b)
reasonable out-of-pocket expenses which will at any time be incurred or
sustained by Agent as a consequence of or in any way in connection with the
preparation, negotiation, execution, or delivery of this Amendment and any
agreements contemplated hereby.
 
     5.7 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable will not impair or
invalidate the remainder of this Amendment.
 
     5.8 Counterparts. This Amendment and all other documents and agreements
provided for herein or delivered or to be delivered hereunder or in connection
herewith may be executed in any number of counterparts, and by the parties
hereto and/or thereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, will be deemed an original, but all
such counterparts will together constitute but one and the same agreement or
document, as applicable.
 
     5.9 Amendment Fee. Upon execution of this Amendment, Borrower will pay
Agent an amendment fee of $625,000, which fee will be paid by Agent to Lenders
according to their respective Pro Rata Shares (after the adjustment of the
Commitments as contemplated by paragraph 1.5 of this Amendment).
 
     5.10 Reviewed by Attorneys. Borrower represents and warrants to Agent and
Lenders that it (a) understands fully the terms of this Amendment and the
consequences of the execution and delivery of this Amendment, (b) has been
afforded an opportunity to discuss this Amendment with, and have this Amendment
reviewed by, such attorneys and other persons as Borrower may wish, and (c) has
entered into this Amendment and executed and delivered all documents in
connection herewith of its own free will and accord and without threat, duress
or other coercion of any kind by any Person. The parties hereto acknowledge and
agree that neither this Amendment nor the other documents executed pursuant
hereto will be construed more favorably in favor of one than the other based
upon which party drafted the same, it being acknowledged that all parties hereto
contributed substantially to the negotiation and preparation of this Amendment
and the other documents executed pursuant hereto or in connection herewith.
 
[Signature page continued on next page]
 
7
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Loan and Security Agreement dated October
14, 2010]
 

  GMAC COMMERCIAL FINANCE LLC, as   Agent and a Lender         By:  /s/ George
Grieco                Name:  George Grieco                  Title: Managing
Director         ARVINMERITOR RECEIVABLES   CORPORATION       By: /s/ Kevin
Nowlan          Name:  Kevin Nowlan          Title: President and Treasurer    
            ARVINMERITOR, INC.       By: /s/ Jeffrey Craig          Name: 
Jeffrey Craig          Title: Senior Vice President and          Chief Financial
Officer         WELLS FARGO BANK, NA       By: /s/ Eero Maki               
Name:  Eero Maki                  Title: Senior Vice President


8
 

--------------------------------------------------------------------------------

 

[Signature page to First Amendment to Loan and Security Agreement dated October
14, 2010]
 

  COLE TAYLOR BANK         By:  /s/ Richard A. Simons                Name: 
Richard A. Simons                  Title: Group Senior VP


9
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
OFFICER'S CERTIFICATE
 
     The undersigned, the Assistant Secretary of ArvinMeritor Receivables
Corporation (the "Borrower") and Secretary of ArvinMeritor, Inc.
(“ArvinMeritor”) certifies to GMAC Commercial Finance LLC ("Agent") as follows:
 

      1.       Borrower and ArvinMeritor have requested that Agent and Lenders
amend the Loan and Security Agreement dated September 8, 2009 as provided in the
First Amendment to Loan and Security Agreement set forth above (the "Amendment")
      2.   The boards of directors of Borrower and ArvinMeritor, as applicable,
have authorized and approved the execution of the Amendment and the
Reaffirmation being executed by ArvinMeritor in connection with the Amendment.  
    3.   No further approvals or authorizations are necessary for Borrower and
ArvinMeritor to execute the Amendment or any agreements or documents executed or
delivered in connection with the Amendment.

 
 

          Print Name:  

 
 
Dated: October 14, 2010
 
10
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
REAFFIRMATION AND ACKNOWLEDGEMENT
 
     The undersigned, as applicable, are parties to the following (collectively,
the "Agreements"):
 

     1.      Performance Undertaking made by ArvinMeritor, Inc. ("Parent") in
favor of ArvinMeritor Receivables Corporation ("Borrower") dated as of September
8, 2009;       2.   An Assignment dated September 8, 2010 by Parent for the
benefit of Meritor Heavy Vehicle Braking Systems (U.S.A.), Inc. ("Braking
Systems") and Meritor Heavy Vehicle Systems, LLC ("Vehicle Systems");       3.  
A Third Amended and Restated Purchase and Sale Agreement dated as of September
8, 2009 among Borrower, Braking Systems and Vehicle Systems;       4.   Consent
to Assignment (which is a part of that certain Assignment of Rights dated
September 8, 2009 between Borrower and Agent) executed by Braking Systems and
Vehicle Systems;       5.   Acknowledgement and Consent (which is part of that
certain Intercreditor Agreement dated as of September 8, 2009 between Agent and
JPMorgan Chase Bank, N.A., as administrative agent) executed by Parent, Braking
Systems and Vehicle Systems;       6.   Access Agreement among Agent, Vehicle
Systems and Braking Systems dated September 8, 2009; and       7.   A letter
agreement dated September 8, 2009 between Parent, Braking Systems and Vehicle
Systems appointing Vehicle Systems and Braking Systems as sub-agents to provide
the Services (as that term is defined in the letter).

 
     The undersigned represent, warrant, acknowledge and agree as to the
Agreements to which they are a party:
 

          A.      The Agreements remain in full force and effect, are
enforceable in accordance with their terms and have not been modified or amended
since the Agreements were executed;       B.   The representations and
warranties contained in the Agreements are true and correct in all material
respects as of the date hereof with the same effect as though made on the date
hereof, except to the extent that such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties are
true and correct as of such earlier date;

 
11
 

--------------------------------------------------------------------------------

 


          C.      The Agreements are hereby reaffirmed and ratified;       D.  
As of the date of set forth below, all parties (including Borrower) are in
compliance with their respective obligations under the Agreements and there are
no defaults under the Agreements; and       E.   The execution of this
Reaffirmation has been duly authorized, executed, and delivered by the
undersigned to Agent and is enforceable in accordance with its terms.

 
     In addition, the undersigned consent to Borrower's execution of the First
Amendment to Loan and Security Agreement between Borrower, Parent, GMAC
Commercial Finance LLC and the Lenders party thereto, dated on or about the date
set forth below (the "Amendment") to the extent such consent is required by any
agreement, including the Agreements, or by applicable law. Finally, the
Originators hereby adopt and agree to be bound by the terms of Section 3.3 of
the Amendment.
 

ARVINMERITOR, INC.     By:      Jeffrey Craig   Senior Vice President and  
Chief Financial Officer


MERITOR HEAVY VEHICLE BRAKING SYSTEMS (U.S.A.), INC.     By:      Jeffrey Craig
  Senior Vice President


MERITOR HEAVY VEHICLE SYSTEMS, LLC     By:      Jeffrey Craig   Senior Vice
President


Dated: October 14, 2010
 
12
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
AGREEMENT OF DEPARTING LENDERS
 
     Citizens Bank and ING Capital LLC (the "Departing Lenders") acknowledge and
agree on October 14, 2010:
 

     1.      Capitalized terms not otherwise defined in this Agreement of
Departing Lenders (this "Agreement") will have the meanings given in the Loan
and Security Agreement dated as of September 8, 2009 among ArvinMeritor
Receivables Corporation, as Borrower, ArvinMeritor, Inc., as Initial Collection
Agent, GMAC Commercial Finance LLC, as Agent, and the Lenders party thereto,
including the Departing Lenders (the "Loan Agreement"). For convenience, the
term "First Amendment" means the First Amendment to Loan and Security Agreement
among Agent, Initial Collection Agent, Borrower and the Remaining Lenders dated
October 15, 2010. Likewise, the term "Remaining Lenders" means all current
Lenders other than the Departing Lenders.       2.   The Departing Lenders
desire to withdraw as Lenders under the Loan Agreement effective as of midnight
on October 15, 2010 (the "Effective Date").       3.   In consideration of the
Agent and the Remaining Lenders (together, the "Remaining Parties") consenting
to the withdrawal of the Departing Lenders, and other valuable consideration,
the Remaining Parties, on the one hand, and the Departing Lenders, on the other
hand, mutually and irrevocably release and forever discharge the others from any
and all claims, causes of action, suits, contracts, agreements, promises,
damages and liabilities whatsoever, whether known or unknown, related to or
arising under or on account of any of the Loan Documents, but specifically
excluding the Retained Claims. For purposes of this Agreement, the term
"Retained Claims" means any settlements to which the Agent, Departing Lenders or
the Remaining Lenders are entitled under Section 9.8 of the Loan Agreement,
including the Departing Lenders' rights to receive their Pro Rata Share of the
unused line fee called for by Section 2.3(A) of the Loan Agreement prior to the
Effective Date.       4.   The Departing Lenders represent and warrant that they
have not assigned or transferred any of their respective rights or interests in
the Commitments or the Loan Documents prior to execution of this Agreement.

 
13
 

--------------------------------------------------------------------------------

 


     5.      To the extent necessary to effectuate the reallocation of the
Commitments as provided in the First Amendment: (a) Citizens Bank hereby assigns
to GMAC CF as of the Effective Date, all of its right, title and interest in the
Loan Documents together with its Commitment its Commitment; and (b) ING Capital
LLC hereby assigns to Wells Fargo Bank, NA, as of the Effective Date, all of its
right, title and interest in the Loan Documents together with its Commitment.  
    6.   The Departing Lenders hereby adopt and agree to be bound by the terms
of Section 3.3 of the Amendment.


CITIZENS BANK             By:              Print Name:              Title:     


ING CAPITAL LLC             By:              Print Name:              Title:   
 


The undersigned accept the assignments noted above and otherwise agree to the
terms of the foregoing Agreement of Departing Lenders:
 

GMAC COMMERCIAL FINANCE LLC, as Agent and Lender             By:             
Name:            Title:   


WELLS FARGO BANK, NA             By:              Name:            Title:   


[Signatures continued on following page]
 
14
 

--------------------------------------------------------------------------------

 

[Signatures continued from previous page]
 

COLE TAYLOR BANK             By:              Name:            Title:   


15
 

--------------------------------------------------------------------------------